LACOMBE, Circuit Judge.
The facts as to Rhett’s connection with defendant are set forth in greater detail, but the facts are substantially the same as were before this court in Reehan v. Central of Georgia (no opinion filed). The motion to set aside the service on him as representative of the defendant is granted.
The rule laid down in Purdy v. Wallace (C. C.) 81 Fed. 513, is a sound one, and should be followed here, and defendant have been actually informed of the pendency of the action before removal.
The motion to vacate the attachment is denied.